Order entered February 27, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00714-CV

                              ROBERT L. WILSON, Appellant

                                               V.

                            J. RANDLE HENDERSON, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-15162

                                           ORDER

       By order dated February 22, 2019, we granted appellant’s February 20, 2019 motion for

leave to file an amended brief. That same day, appellee filed a response to the motion, stating he

did not oppose the motion but requesting he have an opportunity to respond to any amended brief

filed by appellant. Appellant filed his amended brief on February 25. We GRANT appellee’s

request and ORDER appellee file any amended brief by March 8, 2019.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE